


110 HR 1511 IH: To amend the Servicemembers Civil Relief Act to provide

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1511
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  relief with respect to rent and mortgage payments for members of the reserve
		  components who are called to active duty and to amend the Internal Revenue Code
		  of 1986 to allow a refundable credit to lessors for payments foregone by reason
		  of such relief.
	
	
		1.Relief with respect to rent
			 and mortgage payments for reserve components members ordered to active
			 duty
			(a)Rent and
			 mortgage reliefTitle III of the Servicemembers Civil Relief Act
			 (50 U.S.C. App. 531 et seq.) is amended by adding at the end the following new
			 section:
				
					309.Rent and
				mortgage relief
						(a)RentA
				member of a reserve component who is ordered to report for military service for
				a period of more than 90 days and who on the date of such order is a lessee of
				real property that is occupied by the member or dependents of the member as the
				primary residence of the member or dependents shall not be required to pay rent
				under that lease for any period of such military service during which the
				member is assigned to duty at a location sufficiently distant from such
				property that the member is unable to reside at such property.
						(b)Mortgages
							(1)In
				generalA member of a reserve
				component who is ordered to report for military service for a period of more
				than 90 days and who on the date of such order resides at real property that is
				occupied by the member or dependents of the member as the primary residence of
				the member or dependents, is owned by the member, and is secured by a mortgage
				shall be not be required during the period of such military service to make any
				payment of principal or interest on the mortgage. Any payment not paid by
				reason of the preceding sentence shall be deferred and shall be appended, on a
				month-for-month basis, to the end of the term of the mortgage, in the same
				amount as originally due.
							(2)MortgageIn this subsection, the term
				mortgage includes a trust deed or other security in the nature of
				a
				mortgage.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 308 the following new
			 item:
				
					
						Sec. 309. Rent and mortgage
				relief.
					
					.
			(c)Effective
			 dateSection 309 of the Servicemembers Civil Relief Act, as added
			 by subsection (a), shall apply with respect to obligations to make lease
			 payments or mortgage payments that become due on or after the date of the
			 enactment of this Act.
			2.Refundable tax
			 credit for lessors with respect to rent relief for reserve components members
			 ordered to active duty
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.Credit for
				lessors with respect to rent relief for reserve components members ordered to
				active duty
						(a)General
				ruleIn the case of a lessor,
				there shall be allowed as a credit against the tax imposed by this chapter for
				the taxable year an amount equal to the reserve component rent relief
				credit.
						(b)Limitation based
				on previous rentFor purposes of this section—
							(1)In
				generalIn the case of a property which was rented for the entire
				preceding taxable year, the amount taken into account under this section as
				rent not received with respect to such property shall not exceed the amount for
				which such property was rented for the preceding taxable year.
							(2)Property rented
				for less than full yearIn
				the case of a property which was rented for less than the entire preceding
				taxable year, the amount taken into account under this section as rent not
				received with respect to such property shall not exceed the amount for which
				such property was rented for the preceding taxable year, annualized under such
				methods as the Secretary may prescribe by regulation.
							(3)Property not
				rented during preceding yearThis subsection shall not apply in
				the case of a property which was not rented during the preceding taxable
				year.
							(c)Reserve
				component rent relief creditFor purposes of subsection (a), the reserve
				component rent relief credit for a taxable year is the aggregate amount of rent
				not received on leases held by the taxpayer by reason of section 309(a) of the
				Servicemembers Civil Relief Act.
						(d)Denial of double
				benefitNo deduction shall be allowed under this chapter with
				respect to amounts taken into account in determining the credit allowed under
				this section.
						(e)RegulationsThe
				Secretary shall issue such regulations as may be necessary or appropriate to
				carry out this
				section.
						.
			(b)Technical
			 amendmentParagraph (2) of section 1324(b) of title 31, United
			 States Code, is amended by inserting or from section 36 of such
			 Code before the period at the end.
			(c)Clerical
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating the item relating to section 36 as an item relating to section 37
			 and by inserting after the item relating to section 35 the following new
			 item:
				
					
						Sec. 36. Credit for lessors with respect to rent relief for
				reserve components members ordered to active
				duty.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
